JONES, E. H., J.
Defendant was convicted in the municipal court of failure to provide for his seven months’ old child. The court of common pleas, whose action is under review, reversed the judgment. We think it erred in so doing.
There was testimony of several witnesses showing nonaccess of the recreant husband of Mrs. Barber, the mother of the child. The testimony, together with letters and statements of the accused admitting that he is the father of the child, were sufficient to justify conviction. Every word of the evidence seems admissible and was given by competent witnesses. There can be no question but that the father could have been prosecuted under either Sec. 12970 or 13008 G. C., although prosecution under the latter section could not be had in the municipal court.
So finding, it follows that the judgment of the common pleas court will be reversed, and that of the municipal court affirmed.
Jones, O. B. and Gorman, JJ., concur.